

116 HR 8033 IH: Access to Suicide Prevention Coordinators Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8033IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Brindisi (for himself, Mr. Bost, and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the ability of veterans to access suicide prevention coordinators of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Access to Suicide Prevention Coordinators Act.2.Suicide prevention coordinators(a)Staffing requirementBeginning not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(1)ensure that each medical center of the Department of Veterans Affairs has no fewer than one full-time employee whose primary job responsibility is serving as a suicide prevention coordinator;(2)ensure that all Department medical centers report to the Office of Mental Health and Suicide Prevention of the Department regarding their hiring plans to reach the number of recommended suicide prevention coordinators based on the current staffing model; and(3)consider and implement findings from the assessment of the Comptroller General of the United States of the responsibilities, workload, and vacancy rates for suicide prevention coordinators, as required under section 2 of the Support for Suicide Prevention Coordinators Act (Public Law 116–96).(b)Study on reorganization(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with the Office of Mental Health and Suicide Prevention of the Department, shall commence the conduct of a study to determine the feasibility and advisability of—(A)the realignment and reorganization of suicide prevention coordinators within the Office of Mental Health and Suicide Prevention; and(B)the creation of a suicide prevention coordinator program office.(2)Program office realignmentIn conducting the study under paragraph (1), the Secretary shall assess the feasibility of advisability of, within the suicide prevention coordinator program office described in paragraph (1)(B), aligning suicide prevention coordinators and case managers within the organizational structure and chart of the Suicide Prevention Program of the Department, with the Director of the Suicide Prevention program having ultimate supervisory oversight and responsibility over the suicide prevention coordinator program office.(c)ReportNot later than 90 days after the completion of the study under subsection (b), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such study, including the following:(1)An assessment of the feasibility and advisability of creating a suicide prevention coordinator program office to oversee and monitor suicide prevention coordinators and suicide prevention case managers across all medical centers of the Department.(2)A review of current staffing ratios for suicide prevention coordinators and suicide prevention case managers in comparison with current staffing ratios for mental health providers within each medical center of the Department.(3)A description of the duties and responsibilities for suicide prevention coordinators across the Department to better define, delineate, and standardize qualifications, performance goals, performance duties, and performance outcomes for suicide prevention coordinators and suicide prevention case managers.